Citation Nr: 0722659	
Decision Date: 07/25/07    Archive Date: 08/02/07

DOCKET NO.  04-35 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for a chronic lung disorder to include bronchitis.  

2.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for a chronic blood disorder claimed as the result 
of Agent Orange exposure.  

3.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for a chronic skin disorder claimed as the result 
of Agent Orange exposure.  

4.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for chronic skin cancer claimed as the result of 
Agent Orange exposure.  

5.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for chronic cerebrovascular accident residuals 
including a seizure disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from April 1970 to January 
1972.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Waco, Texas, Regional Office (RO) which determined that new 
and material evidence had not been received to reopen the 
veteran's claims of entitlement to service connection for a 
chronic lung disorder to include bronchitis, a chronic blood 
disorder claimed as the result of Agent Orange exposure, a 
chronic skin disorder claimed as the result of Agent Orange 
exposure, chronic skin cancer claimed as the result of Agent 
Orange exposure, and chronic cerebrovascular accident 
residuals including a seizure disorder.  


FINDINGS OF FACT

1.  In August 2002, the RO denied service connection for a 
chronic lung disorder to include bronchitis.  In September 
2002, the veteran submitted a notice of disagreement with the 
adverse decision.  
2.  In January 2003, the RO issued a statement of the case to 
the veteran and his accredited representative.  The veteran 
did not subsequently submit a timely substantive appeal.  

3.  The documentation submitted since the August 2002 RO 
decision is either cumulative or redundant; bears directly, 
but not substantially, on the specific matter under 
consideration; and does not, either by itself or in 
connection with evidence previously assembled, raise a 
reasonable possibility of substantiating the veteran's claim.  

4.  In August 2002, the RO denied service connection for a 
chronic blood disorder claimed as the result of Agent Orange 
exposure.  In September 2002, the veteran submitted a notice 
of disagreement with the adverse decision.  

5.  In January 2003, the RO issued a statement of the case to 
the veteran and his accredited representative.  The veteran 
did not subsequently submit a timely substantive appeal.  

6.  The documentation submitted since the August 2002 RO 
decision is either cumulative or redundant; bears directly, 
but not substantially, on the specific matter under 
consideration; and does not, either by itself or in 
connection with evidence previously assembled, raise a 
reasonable possibility of substantiating the veteran's claim.  

7.  In August 2002, the RO denied service connection for a 
chronic skin disorder claimed as the result of Agent Orange 
exposure.  In September 2002, the veteran submitted a notice 
of disagreement with the adverse decision.  

8.  In January 2003, the RO issued a statement of the case to 
the veteran and his accredited representative.  The veteran 
did not subsequently submit a timely substantive appeal.  

9.  The documentation submitted since the August 2002 RO 
decision is either cumulative or redundant; bears directly, 
but not substantially, on the specific matter under 
consideration; and does not, either by itself or in 
connection with evidence previously assembled, raise a 
reasonable possibility of substantiating the veteran's claim.  

10.  In August 2002, the RO denied service connection for 
chronic skin cancer claimed as the result of Agent Orange 
exposure.  In September 2002, the veteran submitted a notice 
of disagreement with the adverse decision.  

11.  In January 2003, the RO issued a statement of the case 
to the veteran and his accredited representative.  The 
veteran did not subsequently submit a timely substantive 
appeal.  

12.  The documentation submitted since the August 2002 RO 
decision is either cumulative or redundant; bears directly, 
but not substantially, on the specific matter under 
consideration; and does not, either by itself or in 
connection with evidence previously assembled, raise a 
reasonable possibility of substantiating the veteran's claim.  

13.  In August 2002, the RO denied service connection for 
chronic cerebrovascular accident residuals to include a 
seizure disorder.  In September 2002, the veteran submitted a 
notice of disagreement with the adverse decision.  

14.  In January 2003, the RO issued a statement of the case 
to the veteran and his accredited representative.  The 
veteran did not subsequently submit a timely substantive 
appeal.  

15.  The documentation submitted since the August 2002 RO 
decision is either cumulative or redundant; bears directly, 
but not substantially, on the specific matter under 
consideration; and does not, either by itself or in 
connection with evidence previously assembled, raise a 
reasonable possibility of substantiating the veteran's claim.  



CONCLUSIONS OF LAW

1.  The August 2002 RO decision which denied service 
connection for a chronic lung disorder to include bronchitis 
is final.  New and material evidence sufficient to reopen the 
veteran's claim of entitlement to a chronic lung disorder to 
include bronchitis has not been presented.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.326(a), 20.1103 (2006).  

2.  The August 2002 RO decision which denied service 
connection for a chronic blood disorder claimed as the result 
of Agent Orange exposure is final.  New and material evidence 
sufficient to reopen the veteran's claim of entitlement to a 
chronic blood disorder claimed as the result of Agent Orange 
exposure has not been presented.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 
3.159, 3.326(a), 20.1103 (2006).  

3.  The August 2002 RO decision which denied service 
connection for a chronic skin disorder claimed as the result 
of Agent Orange exposure is final.  New and material evidence 
sufficient to reopen the veteran's claim of entitlement to a 
chronic skin disorder claimed as the result of Agent Orange 
exposure has not been presented.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 
3.159, 3.326(a), 20.1103 (2006).  

4.  The August 2002 RO decision which denied service 
connection for chronic skin cancer claimed as the result of 
Agent Orange exposure is final.  New and material evidence 
sufficient to reopen the veteran's claim of entitlement to 
chronic skin cancer claimed as the result of Agent Orange 
exposure has not been presented.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 
3.159, 3.326(a), 20.1103 (2006).  

5.  The August 2002 RO decision which denied service 
connection for chronic cerebrovascular accident residuals to 
include a seizure disorder is final.  New and material 
evidence sufficient to reopen the veteran's claim of 
entitlement to chronic cerebrovascular accident residuals to 
include a seizure disorder has not been presented.  38 
U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a), 20.1103 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for Department of Veterans Affairs (VA) 
benefits.  In reviewing the veteran's application to reopen 
his claims of entitlement to service connection for a chronic 
lung disorder, a chronic blood disorder, a chronic skin 
disorder, chronic skin cancer, and chronic cerebrovascular 
accident residuals, the Board observes that the RO issued 
VCAA notices to the veteran in November 2003, February 2005, 
and March 2006 which informed him of the evidence needed to 
both support an application to reopen his claims of 
entitlement to service connection and the assignment of an 
evaluation and effective date of an initial award of service 
connection; what actions he needed to undertake; and how the 
VA would assist him in developing his applications.  Such 
notice effectively informed him of the need to submit any 
relevant evidence in his possession.  The November 2003 VCAA 
notice was received prior to the February 2004 RO 
determination from which the instant appeal arises.  

The VA has attempted to secure all relevant documentation.  
The veteran requested a hearing before a VA hearing officer.  
He was scheduled for the requested hearing.  He subsequently 
failed to report for the scheduled hearing.  All relevant 
facts have been developed to the extent possible.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2006).  Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Kent v. Nicholson, 20 Vet.App. 1 (2006); Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  


II.  Application to Reopen

Generally, absent the filing of a notice of disagreement 
(NOD) within one year of the date of mailing of the 
notification of the initial review and determination of a 
veteran's claim and the subsequent filing of a timely 
substantive appeal, a rating determination is final and is 
not subject to revision upon the same factual basis except 
upon a finding of clear and unmistakable error.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.300, 
20.1103 (2006).  

A.  Prior RO Decision

In August 2002, the RO denied service connection for a 
chronic lung disorder to include bronchitis, a chronic blood 
disorder claimed as the result of Agent Orange exposure, a 
chronic skin disorder claimed as the result of Agent Orange 
exposure, chronic skin cancer claimed as the result of Agent 
Orange exposure, and chronic cerebrovascular accident 
residuals to include a seizure disorder as the claimed 
disabilities were not shown to have been manifested during 
wartime service; etiologically related to his presumed Agent 
Orange exposure; or to otherwise have originated during 
wartime service.  The veteran was informed in writing of the 
adverse decision and his appellate rights in August 2002.  In 
September 2002, the veteran submitted a NOD with the adverse 
determination.  In January 2003, the RO issued a statement of 
the case (SOC) to the veteran and his accredited 
representative.  The veteran did not subsequently submit a 
timely substantive appeal.  

The evidence considered by the RO in formulating its August 
2002 rating decision may be briefly summarized.  A November 
1970 Army treatment record reflects that an impression of 
bronchitis was advanced.  The report of the veteran's 
December 1971 physical examination for service separation 
states that the veteran exhibited no lung or other 
respiratory abnormalities.  The veteran's service medical 
records make no reference to a chronic blood, skin, or 
vascular disorder.  The veteran's service personnel records 
do indicate that he served in the Republic of Vietnam.  

Clinical documentation from the Texas Tech University School 
of Medicine dated in June 1993 states that the veteran 
exhibited livedo reticularis of unclear etiology over most of 
his trunk.  A February 1994 neurological evaluation from 
Michael T. Edmond, M.D., conveys that the veteran had 
post-operative skin cancer residuals and "no detectable 
cardiac or pulmonary disease or dysfunction."  An October 
1994 VA treatment record states that the veteran was 
diagnosed with cerebrovascular accident residuals including a 
seizure disorder.  In his June 1998 Veteran's Application for 
Compensation or Pension (VA Form 21-526), the veteran 
advanced that he incurred a chronic blood disorder, a chronic 
skin rash, and chronic skin cancer as the result of his Agent 
Orange exposure.  An undated written statement from the 
veteran received in June 2002 conveys that he had a blood 
disease which caused his cerebrovascular accident.  

B.  New and Material Evidence

Title 38 of the Code of Federal Regulations (2006) states, in 
pertinent part, that:

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2006).  

The Court has elaborated on what constitutes "new and 
material evidence."  New evidence is not that which is 
cumulative of other evidence already present in the record.  
In determining whether new and material evidence has been 
submitted, the Board must consider the specific reasons for 
the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 
(1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The evidence submitted since the August 2002 RO decision 
denying service connection for a chronic lung disorder to 
include bronchitis, a chronic blood disorder claimed as the 
result of Agent Orange exposure, a chronic skin disorder 
claimed as the result of Agent Orange exposure, chronic skin 
cancer claimed as the result of Agent Orange exposure, and 
chronic cerebrovascular accident residuals including a 
seizure disorder consists of photocopies of the veteran's 
service medical and personnel records; photocopies of VA and 
private clinical documentation; VA clinical and examination 
records; private clinical documentation; a VA pamphlet 
entitled Agent Orange Review; Social Security Administration 
(SSA) documentation; and written statements from the veteran 
and his sister-in-law.  

In his undated application to reopen his claims of 
entitlement to service connection received in November 2003, 
the veteran advanced that he had been exposed to Agent Orange 
while in the Republic of Vietnam; developed a blood disorder 
which was manifested, in part, by chronic skin symptoms; 
suffered a cerebrovascular accident as the result of his 
chronic blood disorder; and subsequently experienced 
seizures.  In a June 2005 written statement, the veteran's 
sister-in-law conveyed that she had known the veteran since 
he was 17 years old.  She related that the veteran had served 
in the Republic of Vietnam.  "Later in his life," the 
veteran developed a skin disorder "where his blood vessels 
would come to the top of his skin and turn red" and 
subsequently developed skin cancer, seizures, and associated 
brain damage.  While acknowledging that the veteran's 
treating physicians had been unable to determine the etiology 
of his chronic disorders, the veteran's sister-in-law was 
"sure [that his presumed Agent Orange exposure] has 
something to do with what is wrong with him."  The remainder 
of the additional documentation pertains to ongoing treatment 
of the veteran's multiple physical disabilities and does not 
address the etiology of the claimed disorders. 

In reviewing the additional documentation submitted into the 
record since the August 2002 RO decision, the Board observes 
that it is essentially cumulative in nature.  The photocopies 
of the veteran's service medical and personnel records, VA 
treatment records, and private clinical documentation were 
previously considered by the RO in reaching its August 2002 
rating decision.  The additional VA and private clinical 
documentation pertains almost wholly to his ongoing medical 
treatment and does not address the relationship between the 
claimed disorders and the veteran's period of active service 
save for reiterating his history of Agent Orange exposure.  
The veteran's written statements merely reiterate his prior 
contentions that the claimed disorders must be related to his 
inservice Agent Orange exposure while in the Republic of 
Vietnam.  The June 2005 written statement from the veteran's 
sister-in-law concedes that, while she believed that the 
claimed disorder must be related to the veteran's presumed 
Agent Orange exposure, no competent medical professional had 
identified such an etiological relationship.  Such 
documentation clearly does not raise a reasonable possibility 
of substantiating any of the veteran's claims.  In light of 
the foregoing, the Board finds that new and material evidence 
has not been received to reopen the veteran's claims of 
entitlement to service connection for service connection for 
a chronic lung disorder to include bronchitis, a chronic 
blood disorder claimed as the result of Agent Orange 
exposure, a chronic skin disorder claimed as the result of 
Agent Orange exposure, chronic skin cancer claimed as the 
result of Agent Orange exposure, and chronic cerebrovascular 
accident residuals including a seizure disorder.  


ORDER

The veteran's application to reopen his claim of entitlement 
to service connection for a chronic lung disorder to include 
bronchitis is denied.  

The veteran's application to reopen his claim of entitlement 
to service connection for a chronic blood disorder claimed as 
the result of Agent Orange exposure is denied.  

The veteran's application to reopen his claim of entitlement 
to service connection for a chronic skin disorder claimed as 
the result of Agent Orange exposure is denied.  
The veteran's application to reopen his claim of entitlement 
to service connection for chronic skin cancer claimed as the 
result of Agent Orange exposure is denied.  

The veteran's application to reopen his claim of entitlement 
to service connection for chronic cerebrovascular accident 
residuals to include a seizure disorder is denied.  



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


